NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 19-2307
                                     ______________

                            PAULINE NDZIE DIGGS,
                                                         Petitioner

                                                v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                     Respondent
                          ______________

        On Petition for Review of an Order of the Board of Immigration Appeals
                             (Agency No. A077-027-488)
                          Immigration Judge: Eugene Pugliese
                                   _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  ______________

               Before: AMBRO, MATEY, and FUENTES, Circuit Judges.

                              (Opinion filed: June 29, 2021)
                                    ______________

                                        OPINION *
                                     ______________
FUENTES, Circuit Judge.

       Pauline Ndzie petitions for review from a Board of Immigration Appeals (“BIA”)

order denying her motion to reopen and request for sua sponte reopening to pursue


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
adjustment of status. Ndzie is a citizen of Cameroon who has lived in the United States

for over thirty years and has three United States-citizen children. She is removable due to

a status violation for having remained in the United States longer than authorized by the

terms of her admission in 1990.

         On July 18, 2018, Ndzie filed a motion asking the BIA to reopen her prior removal

order in light of the United States Supreme Court’s decision in Pereira v. Sessions. 1

Ndzie argued that, because the notice to appear issued to her by the Department of

Homeland Security (“DHS”) failed to specify the date and time of her hearing as in

Pereira, the document did not constitute a valid notice to appear, and therefore the

immigration court and the BIA had lacked jurisdiction to adjudicate the removal

proceedings. On May 10, 2019, the BIA denied Ndzie’s motion to reopen pursuant to its

precedent in Matter of Bermudez-Cota, 2 which held that a notice of hearing properly sent

subsequent to a notice to appear—in other words, a “two-step process”—is sufficient to

satisfy the statutory notice requirements. The BIA further noted that Ndzie’s application

for cancellation of removal “was denied for reasons unrelated to the operation of the stop-

time rule addressed in Pereira.” Ndzie timely filed this petition for review.

         In her petition, Ndzie presents two arguments. First, she argues that the

government’s issuance of a putative notice to appear lacking date-and-time information,

despite it being practicable to include that information, violates 8 C.F.R. § 1003.18(b).


1
    138 S. Ct. 2105 (2018).
2
    27 I&N Dec. 441 (BIA 2018).

                                               2
Second, she argues that the provisions of 8 C.F.R. § 1003.14(a), 1003.15(b), and

1003.18(b) and the “two-step notice process” that the Board formulated in reliance on

their authority are impermissible interpretations of 8 U.S.C. § 1229(a)(1) and therefore

ultra vires.

         We held this case CAV pending the Supreme Court’s resolution of Niz-Chavez v.

Garland. 3 The Supreme Court has since decided this case, and the parties have filed

supplemental briefing. Given the potential impact of this decision, we now remand to the

BIA for consideration in the first instance of the effect, if any, of Niz-Chavez on this case.

We do not limit the issues the BIA may consider on remand. This Court will retain

jurisdiction over any future appeals.




3
    141 S. Ct. 1474 (2021).
                                              3